Citation Nr: 0522354	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War; therefore, exposure to Agent Orange is 
presumed.

2.  The veteran's currently-diagnosed diabetes mellitus Type 
I is not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.  

3.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of diabetes mellitus.

4.  Post-service evidence shows that the veteran was 
diagnosed with diabetes mellitus more than one year after 
military discharge.

5.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus, currently diagnosed as Type I, was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2004).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

As a procedural matter, the Board notes that the RO 
originally denied entitlement to service connection for 
diabetes mellitus by decision dated in July 1974.  The 
veteran subsequently sought to reopen the claim, which was 
denied by the Board in June 1995 on the basis that no new and 
material evidence had been submitted.  In June 2001, he filed 
the current claim.  The RO reopened the claim and denied it 
on the merits.  The Board agrees and will consider the claim 
on a de novo basis.

To the extent the veteran claims diabetes mellitus due to 
exposure to Agent Orange, the Board finds that the claim must 
be denied.  Significantly, the veteran has been diagnosed 
with Type I (juvenile) diabetes, which is not a disease which 
warrant service connection based upon exposure to Agent 
Orange.  38 C.F.R. § 3.309 (2004).  Rather, exposure to Agent 
Orange warrants service connection for Type II (adult onset) 
diabetes.  

The Board has carefully reviewed multi-volumes of outpatient 
treatment records.  While a rare notation is made of "adult 
onset" diabetes and the medical problem list references 
"Diabetes w/ neurologic manif II," the records 
overwhelmingly show treatment and diagnosis of Type I 
(juvenile) diabetes.  

Significantly, a note written in March 1972, contemporaneous 
with the veteran's initial diagnosis, from the veteran's 
private physician, indicates that the veteran was diagnosed 
with juvenile diabetes (Type I) in August 1971.  In addition, 
he was diagnosed with Type I diabetes in an August 1997 VA 
artery and vein examination.  

Moreover, a recent VA diabetes examination, undertaken to 
specifically address the issue of the correct diagnosis, 
related that the veteran had Type I (not Type II) diabetes.  
The Board notes that the examiner had the claims file for 
review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  

Taken together, the Board finds that the contemporaneous 
diagnosis of Type I diabetes and the more recent VA 
examiner's opinion of Type I diabetes to be of greater 
probative value than the isolated reference to adult onset 
diabetes.  Further, even though the medical problem list 
makes reference to "Diabetes w/ neurologic manif II," it is 
not clear that the "II" refers to the diabetes or to the 
level of neurologic manifestations.  Therefore, the Board 
concludes that the weight of medical evidence undeniably 
supports a diagnosis of Type I diabetes.

As noted above, service-connected based upon Agent Orange 
exposure cannot be granted for any condition which has not 
been specifically determined to be related to herbicide 
exposure.  The Agent Orange exposure list contains Type II, 
but not Type I, diabetes.  As the veteran has been diagnosed 
with Type I diabetes, his claim for diabetes due to Agent 
Orange exposure must necessarily be denied.

Next, after a review of the claims file, the Board finds that 
the claim must be denied on a direct basis.  First, service 
medical records are negative for complaints of, treatment 
for, or diagnosis of diabetes.  Moreover, there is no 
indication of symptoms consistent with diabetes while on 
active duty.  The January 1970 service separation examination 
showed a normal clinical evaluation of the veteran's 
endocrine system.  Further, his urine sugar was negative.  
Therefore, the Board finds that there is no evidence of 
diabetes in service.

Post-service medical records reflects that the veteran was 
initial diagnosed with Type I diabetes in August 1971, some 
19 months after discharge.  Subsequent medical records 
reflect on-going treatment for Type I diabetes.  The Board 
places high probative value on the length of time between 
discharge from military service and the first diagnosis and 
finds that the one-year presumptive period is not for 
application.  Likewise, there is no showing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) nor any other 
evidence which would tend to link diabetes to military 
service.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, no physician has ever 
attributed the veteran's diabetes mellitus to active military 
service, despite his assertions to the contrary.  

The veteran's mere contention as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Further, while the veteran's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

In sum, even accepting the veteran's current diagnosis of 
diabetes mellitus, the Board places greater probative value 
on the absence of in-service complaints, treatment or 
diagnosis of diabetes, the lack of post-service treatment for 
over 1 1/2 years after service separation, and the absence of 
medical evidence establishing a nexus between military 
service and the veteran's current complaints.  As such, the 
claim must be denied on a direct basis.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2002 and October 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
November 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2002 SOC and November 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in March 2004.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


